Affirmed and Opinion Filed March 26, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01656-CR

                          SHENEQUA LICOLE BARBER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-59385-U

                               MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Bridges

       Shenequa Licole Barber waived a jury and pleaded guilty to fraudulent use or possession

of identifying information. See TEX. PENAL CODE ANN. § 32.51(b) (West Supp. 2013). The trial

court assessed punishment at fifteen years’ imprisonment and a $2,000 fine. The trial court’s

judgment also includes an order that appellant pay $244 in court costs. In a two issues, appellant

contends the trial court abused its discretion by sentencing her to imprisonment and there is

insufficient evidence in the record to support the order that she pay $244 in court costs. We

affirm the trial court’s judgment.
       In her first issue, appellant argues the trial court abused its discretion by sentencing her to

imprisonment because such punishment violates the objectives of the penal code. Appellant

asserts the sentence is merely punitive and does not address her longstanding drug addiction

issues. The State responds that appellant failed to preserve this issue for appellate review and,

alternatively, the record does not show the sentence violates the objectives of the penal code.

       Appellant did not complain about the sentence either at the time it was imposed or in a

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.—Dallas 2003, no pet.). Thus, appellant has not preserved her issue for review.

       Moreover, as a general rule, punishment that is assessed within the statutory range for an

offense is not excessive or unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769,

772 (Tex. App.—Dallas 1997, pet. ref’d). Here, appellant was indicted for the second-degree

felony offense of fraudulent use or possession of identifying information of ten or more items but

less than fifty. The punishment range is imprisonment for two to twenty years and an optional

fine not to exceed $10,000. See TEX. PENAL CODE ANN. §§ 12.33, 32.51(c)(3). Although the

trial court assessed the maximum punishment, the twenty-year sentence is within the statutory

range for the offense given appellant’s criminal history that includes thirteen felony convictions.

       We conclude the trial court did not abuse its discretion in sentencing appellant to

imprisonment. See Jackson v. State, 680 S.W.2d 809–14 (Tex. Crim. App. 1984) (sentence

within proper punishment range not disturbed on appeal). We overrule appellant’s first issue.

       In her second issue, appellant contends the evidence is insufficient to support the trial

court’s order that she pay $244 in court costs because the original clerk’s record does not contain

a bill of costs. The record before us contains the bill of costs. Appellant’s complaints have been



                                                 ‐2‐ 
addressed and rejected. See Johnson v. State, No. PD-0193-13, 2014 WL 714736, at *4–8 (Tex.

Crim. App. Feb. 26, 2014); Coronel v. State, 416 S.W.3d 550, 555–56 (Tex. App.––Dallas, pet.

ref’d). We overrule appellant’s second issue.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
121656F.U05



                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE




                                                ‐3‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


SHENEQUA LICOLE BARBER,                             Appeal from the 291st Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F12-59385-U).
No. 05-12-01656-CR       V.                         Opinion delivered by Justice Bridges,
                                                    Justices O’Neill and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 26, 2014

 
 
 
 
 
                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
 




                                            ‐4‐